Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 7, 10-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Purcell (‘529).
 	Per independent claim 1, Purcell discloses (see Fig. 3) a shell for a transducer that includes a first shell end (26) and a second shell end (26) structured with circular cross sections, and 5a pleated geometry (see Figs. 3-5, 20, 22) between the first shell end and the second shell end.	
Per independent claim 11, Purcell discloses a hourglass transducer (Fig. 3) including a longitudinal driver (1’) configured to drive the hourglass transducer, and a shell (see Fig. 3) for the hourglass transducer, the shell including a first shell end (26) and a second shell end (26) structured with circular cross sections, and a pleated geometry (20, 22) between the first shell end and the second shell end, where a perimeter of the pleated geometry is the same as perimeters of the circular cross sections of the first shell end and the second shell end and a pair of endcaps (3’) 
Per claims 1 and 11, Purcell does not specifically disclose that a length of a perimeter of a cross-section of the pleated geometry perpendicular to the main axis of the shell is the same as the lengths of the perimeters of the circular cross sections of the first shell end and the second shell end.
However, the fact that Purcell shows in Fig. 6 a concave, pleated geometry for the shell would obviate the claimed length of a perimeter of a cross-section of the pleated geometry perpendicular to the main axis of the shell is the same as the lengths of the perimeters of the circular cross sections of the first shell end and the second shell end.
Therefore, although not specifically recited, it would have been obvious to one of ordinary skill in the art that the corrugated, concave shell of Purcell would read upon a length of a perimeter of a circular cross-section of the pleated geometry be the same as the lengths of the perimeters of the circular cross sections of the first shell end and the second shell end.  Claims 1and 11 are so rejected.
	Per claims 2, 3, 4, 12, 13 and 14, see Fig. 3 of Purcell (‘529).
	Per claims 10 and 20, see col. 4, lines 45-57 of Purcell (‘529).
Per claims 7 and 17, it appears that the claimed ratio less than 0.75 is a matter of design choice and obvious to one of ordinary skill in the art especially in view of Purcell (‘529).

s 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Purcell (‘529), as applied to claims 1 and 11 above, and further in view of either of the PG-Pubs to Osborn (‘546) or Osborn et al (‘62
	Per claims 8 and 18, Osborn (see paragraphs 0031 and 0041) and Osborn et al (see paragraph 0028) each teaches that it is well known that flextensional transducer shells may be made of graphite fibers.  To have used graphite fibers as the shell material in Purcell would, therefore, be obvious to one of ordinary skill in the art.
Similarly, per claims 9 and 19, a 10:1 ratio of stiffness in an axial direction to a circumferential direction is a matter of design choice and obvious to one of ordinary skill in the art especially in view of Fig. 3 of Purcell taken in view of Osborn or Osborn et al.

Allowable Subject Matter
7.	Claims 5, 6, 15 and 16 are allowed.

Response to Arguments
8.	Applicant's arguments filed December 8, 2021 have been fully considered but they are not persuasive.  It is noted that the fact that Purcell (‘529) discloses and shows a shell of a transducer that is pleated (corrugated) and concave would read upon the claimed limitation of “a length of a perimeter of a cross-section of the pleated geometry perpendicular to the main axis of the shell is the same as the lengths of the perimeters of the circular cross sections of the first shell end and the second shell end” since there would be no specific requirement or need in Purcell for manufacturing a shell with a larger length of circular cross section (diameter) than the circular cross sections .

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl